Citation Nr: 1229149	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  09-37 106A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for the period prior to December 23, 2010, and in excess of 40 percent for the period beginning December 23, 2010, for a low back disability.  

2.  Entitlement to a total disability rating based on individual unemployability due to the service-connected low back disability (TDIU).


REPRESENTATION

Appellant represented by:	Marshall O. Potter, Jr., Esq.


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from July 1976 to July 1979.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In his October 2009 substantive appeal, the Veteran requested that he be afforded a hearing before a member of the Board at his local RO.  In an April 2011 written statement, the Veteran withdrew his request for a Board hearing.  

A review of the record shows that in a March 2011 Decision Review Officer (DRO) decision, the Veteran was granted a 40 percent disability rating for his low back disability for the period beginning December 23, 2010.  This does not represent a full grant of the benefit sought on appeal.  The issues before the Board have been characterized accordingly.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The issue of entitlement to service connection for a cervical spine disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  


REMAND

The Board finds that additional development is required before the Veteran's claims on appeal are decided.  

At the outset, the Board notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court in Rice also found that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  

In this case, the Veteran has reported that he is unable to work as a result of his service-connected low back disability.  Therefore, the Board finds that a TDIU claim has been raised in this case.

A review of the record shows that the Veteran has recently submitted private treatment records showing that he has continued to seek treatment for his low back disability.  He has reported increased pain, difficulty sleeping, limited mobility, and additional visits to the emergency department.  The emergency department records do not appear to be in the Veteran's claims file.  These records are necessary for the adjudication of the claim, including a determination as to the Veteran's eligibility for an extra-schedular disability rating.  Additionally, the recent private treatment records show that the Veteran has been authorized to miss substantial time from work as a result of his low back disability.   

The Veteran was last afforded a VA examination in December 2010.  The treatment records received since the December 2010 VA examination tend to indicate that the Veteran's low back disability may have increased in severity since that time.  Additionally, a review of the December 2010 VA examination report shows that it was reported that the Veteran's disability affected his ability to work, but that he was still employed despite increased absenteeism.  It is unknown whether the Veteran has been able to continue working at his position with the United States Postal Service (USPS) despite what appears to be even more increased absenteeism. 

Therefore, the Board finds that the Veteran should be afforded a new VA examination in order to determine the current level of severity of all impairment resulting from his service-connected low back disability, to include whether it is severe enough by itself to render the Veteran unemployable.  

Additionally, current treatment record should be obtained before a decision is rendered in this case, to specifically include any and all emergency department treatment records.  

Accordingly, the case is REMANDED to the RO for the following action:

1. Undertake appropriate development to obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran, including the emergency department records referenced above should be obtained and associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his attorney are to be notified of any unsuccessful efforts, in order to allow them the opportunity to obtain and submit those records for VA review.

2. The Board notes that in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issue on appeal and are not duplicative of those already found in the paper claims file, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims file and provide medical opinions in conjunction with the development requested herein.

3. Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from his service-connected low back disability.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO should ensure that the examiner provides all information required for rating purposes, including an assessment regarding the number and frequency of incapacitating episodes that the Veteran has experienced in the past year as a result of his low back disability.

In addition, the examiner should provide an opinion concerning the impact of the Veteran's low back disability on his ability to work, to include whether it is sufficient by itself to render the Veteran unemployable.

The rationale for all opinions expressed must be provided.

4. The RO should confirm that the examination report and any opinions provided comport with this remand and undertake any other development it determines to be warranted.

5. Then, the RO should readjudicate the Veteran's claims on appeal based on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
      
This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




